DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, lines 2-4 repeat the same phrase twice, which leads to confusion as to what is actually being claimed. This repetition renders the claim indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 8-10 and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kalf et al. (US 2017/0281436 A1), hereinafter Kalf, as cited by Applicant.
Regarding claim 1, Kalf discloses (Fig. 1-4) a mobility vehicle 35 (Fig. 4) comprising:
a frame 3 (Fig. 1);
a first pivot arm 5a, 5b coupled to the frame 3 (Fig. 1; Para. [0042]; ‘pivotally attached to a respective pivot arm arrangement 3e’, which is part of frame 3) and coupled to a drive wheel 13 (Fig. 2; Para. [0050]; ‘a wheel 13 is mounted to the first pivot arm assembly 5a’, which is identical to pivot arm assembly 5b);
a second pivot arm 7a, 7b coupled to the frame 3 (Fig. 1; Para. [0042]; ‘pivotally attached to a respective pivot arm attachment arrangement 3f’, which is part of frame 3) and coupled to a ground engaging caster wheel 15 (Fig. 2; Para. [0050]; ‘a wheel 15 is mounted to the second pivot arm assembly 7a’, which is identical to pivot arm assembly 
a suspension assembly 9a, 9b, 11a, 11b coupled to the frame 3 (Fig. 1; Para. [0044]), the suspension assembly 9a, 9b, 11a, 11b comprising:
	a first spring assembly 9a, 9b, disposed about a first spring axis (Fig. 1; longitudinal axis of springs 9a, 9b), and coupled to the first pivot arm 5a, 5b (Fig. 1; Para. [0044]; ‘The first spring assemblies 9a, 9b… may comprise means for pivotally connecting them to pivot arm assemblies 5a, 5b’); and
	a second spring assembly 11a, 11b, disposed about a second spring axis (Fig. 1; longitudinal axis of springs 11a, 11b), and coupled to the second pivot arm 7a, 7b (‘The second spring assemblies 11a, 11b may comprise means for pivotally connecting them to pivot arm assemblies [7a, 7b]’).

Regarding claim 2, Kalf further discloses that the first pivot arm 5a, 5b comprises an anti-tip element (Fig. 4 shows wheel extending forwards, or to the left, of wheel 13, which is attached to first pivot arm 5a, 5b).

Regarding claim 5, Kalf further discloses that the first spring axis is closer to horizontal than the second spring axis (Para. [0045] states that the compression axes may have a slight inclination, for example 10-15 degrees, relative to horizontal. If the axis of first springs 9a, 9b was 10 degrees and the axis of second springs 11a, 11b was 15 degrees, the first spring axis would be closer to horizontal than the second spring axis).

Regarding claim 8, Kalf further discloses that the second pivot arm 7a, 7b comprises:
a first substantially linear arm segment extending at least from a point 3f at which the second pivot arm 7a, 7b is coupled to the frame 3 through a point at which the second pivot arm is coupled to the second spring assembly 11a, 11b (Fig. 2; linear arm segment extending from 3f to intersection between pivot arm 7 and spring assembly 11); and
a second arm segment extending from the linear arm segment to at least a caster stem axis (Fig. 2; horizontal arm segment extending from intersection of pivot arm 7 and spring assembly 11 to pivot axis of caster wheel, which is shown extending upwards from wheel 15),
wherein the second spring axis is approximately normal to the first substantially linear segment when the mobility vehicle is on substantially horizontal ground (Fig. 2 shows that the angle between the left portion of pivot arm 7a is approximately normal to the axis of spring assembly 11a).

Regarding claim 9, Kalf further discloses (Fig 2; Para. [0045]) that a horizontal projection of a first line passing through a) a point at which the first spring assembly is coupled to the frame and b) a point at which the second spring assembly is coupled to the frame (Fig. 2; line between 3g & 3h, which is horizontal) intersects a horizontal projection of a second line passing through c) a point at which the first spring assembly is coupled to the first pivot arm and d) a point at which the second spring assembly is 

Regarding claim 10, Kalf further discloses that the intersection of the horizontal projection of the first line and the horizontal projection of the second line is closer to the first pivot arm 5a, 5b than the second pivot arm 7a, 7b (if the scenario described above were the case, where spring 9a has an angle of 10 degrees to horizontal and spring 11a has an angle of 15 degrees to horizontal, the intersection between 5a and 9a would be higher than the intersection of 7a and 11a, but both points would be below the first line, which connects 3g and 3h. If the lines were extended, the second line would have a negative slope as seen in Fig. 2, which would result in an intersection between the first and second lines to the left of frame 3, which is closer to first pivot arm 5a, 5b than second pivot arm 7a, 7b. This scenario is similar to that in Fig. 4 of the specification of the present application).

Regarding claim 13, Kalf further discloses that, when the mobility vehicle is operating on horizontal ground, the first spring axis and the second spring axis are disposed relative to each other at an angle of no greater than 150 degrees (Para. [0045] .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kalf in view of Hou (US 2012/0080244 A1), as cited by Applicant.
Regarding claim 3, Kalf discloses all aspects of the current invention as described above except that the first pivot arm is configured and dimensioned to cause the anti-tip element to move relative to a drive wheel axis when the first pivot arm pivots.
Hou teaches a mobility vehicle (Fig. 1; Abstract) with a first pivot arm 51 (Fig. 5-6; Para. [0019]) that is configured and dimensioned to cause an anti-tip element 52 (Fig. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kalf by dimensioning and configuring the first pivot arm to cause the anti-tip element to move relative to a drive wheel axis when the first pivot arm pivots as disclosed by Hou because this pivoting movement enhances the traction mobility vehicle (Para. [0024] of Hou). 



11 is rejected under 35 U.S.C. 103 as being unpatentable over Kalf in view of Porcheron (US 2013/0328282 A1), as cited by Applicant.
Regarding claim 11, Kalf discloses all aspects of the current invention as described above except that at least one of the first spring assembly and the second spring assembly comprises a spring disposed about a co-axial damper.
Porcheron teaches a mobility vehicle (Fig. 1; Abstract) wherein at least one of a first spring assembly 18 (Fig. 4) and a second spring assembly comprises a spring 20 (Fig. 4) disposed about a co-axial damper 22 (Fig. 4; Para. [0033]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kalf by having one of the spring assemblies comprise a spring disposed about a co-axial damper as disclosed by Porcheron because the spring and damper absorb the movements of the suspension arms (Para. [0033] of Porcheron).


Allowable Subject Matter
Claims 4, 6-7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach mobility vehicles of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614

/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        

/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614